Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Rodriguez Samuel Da Matha De Santanna appeals the district court’s order granting the Defendants’ motions to dismiss in this civil rights action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Da Matha De Santana v. O’Malley, No. 8:09-cv-01927-AW, 2010 WL 2106192 (D. Md. filed May 21, 2010 & entered May 24, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.